DETAILED ACTION
This is a final Office action in response to communications received on 8/25/2022.  Claims 22-24, 29, 31-33, 36, 38-44 were amended.  No new claims were added and no claims were cancelled.  Claims 1-21 were cancelled via preliminary amendment on 1/19/2021.  Claims 22-44 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendment of claims 22 and 31, removing the claim language in the preamble that is disconnected from the body of the claims is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 22 and 31 is withdrawn.
Applicant’s amendments of claims 22-23, 31-32 and 38-39 is sufficient to overcome the objection to claims 23, 32 and 39 by correctly disclosing that a wrapped key is generated prior to the wrapped key being decrypted subsequently.  Accordingly, the objection to claims 23, 32 and 39 is withdrawn.
Applicant’s amendments of claim 38 adding “non-transitory” is sufficient to overcome the rejection of claims 38-44 under 35 USC 101 for being directed to a signal per se.  Accordingly, the rejection of claims 38-44 under 35 USC 101 is withdrawn.
Applicant’s Remarks, filed 8/25/2022, regarding 103 have been considered, but have not been found persuasive.
Applicant argues on pages 11-12 of the Remarks that Paksoy does not disclose the claimed limitation of “a crypto engine to encrypt a key associated with the identifier to generate a wrapped key in response to generation of the key, wherein the wrapped key is encrypted and transmitted to a management controller” because “use of a  session key along with a public key” is not the same, however the Examiner respectfully disagrees.  Paksoy discloses more than just use of a session key along with a public key.  Paksoy discloses a modem SW/processor (i.e. crypto processor) encrypts session key (i.e. a key) for decryption by the public key (i.e. associated with identifier) to generate a wrapped session key in response to generating the session key, wherein the encrypted session key is encrypted and transmitted to the Apps processor (i.e. management controller) (para. [0143]).
Applicant’s arguments filed 8/25/2022, with respect to the rejection of claims 22-44 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “a crypto engine to encrypt a key associated with the identifier to generate a wrapped key in response to generation of the key, wherein the wrapped key is encrypted and transmitted to a management controller via a network" require new grounds of rejection necessitated by amendments.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) in view of Lin (US 2009/0259838).
Regarding claim 22, Paksoy discloses the limitations substantially as follows: 
A computing device 
a processor comprising: 
a generation engine to generate an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device)
a crypto engine to encrypt a key associated with the identifier to generate a wrapped key in response to generation of the key, wherein the wrapped key is encrypted and transmitted to a management controller (paras. [0078]-[0079], [0087]-[0091], [0143]: modem SW/processor (i.e. crypto processor) encrypts session key (i.e. a key) for decryption by the public key (i.e. associated with identifier) to generate a wrapped session key in response to generating the session key, wherein the encrypted session key is encrypted and transmitted to the Apps processor (i.e. management controller)).
Paksoy does not explicitly disclose the remaining limitations of claim 22 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
wherein the key is transmitted via a network.
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 22 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier)
wherein the key is transmitted via a network (paras. (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. a network)).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

	Regarding claim 31, Paksoy discloses the limitation substantially as follows:
A method for 
generating, via a generation engine of a processor of a computing device, an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device); and
encrypting, via a crypto engine, a key associated with the identifier to generate a wrapped key in response to generation of the key, wherein the wrapped key is encrypted and transmitted to a management controller (paras. [0078]-[0079], [0087]-[0091], [0143]: modem SW/processor (i.e. crypto processor) encrypts session key (i.e. a key) for decryption by the public key (i.e. associated with identifier) to generate a wrapped session key in response to generating the session key, wherein the encrypted session key is encrypted and transmitted to the Apps processor (i.e. management controller)).
Paksoy does not explicitly disclose the remaining limitations of claim 31 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
wherein the key is transmitted via a network.
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 31 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier).
wherein the key is transmitted via a network (paras. (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. a network)).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

	Regarding claim 38, Paksoy discloses the limitations substantially as follows:
A non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising: 
generating, via a generation engine of a processor of the computing device, an identifier (paras. [0036]-[0037], [0078], [0104], [0106], [0143]: generate a per-device public key (i.e. identifier) as part of a public-private key pair for the handset/cellular device); and
encrypting, via a crypto engine, a key associated with the identifier to generate a wrapped key in response to generation of the key, wherein the wrapped key is encrypted and transmitted to a management controller (paras. [0078]-[0079], [0087]-[0091], [0143]: modem SW/processor (i.e. crypto processor) encrypts session key (i.e. a key) for decryption by the public key (i.e. associated with identifier) to generate a wrapped session key in response to generating the session key, wherein the encrypted session key is encrypted and transmitted to the Apps processor (i.e. management controller)).
Paksoy does not explicitly disclose the remaining limitations of claim 38 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier
wherein the key is transmitted via a network.
However, in the same field of endeavor, Lin discloses the remaining limitations of claim 38 as follows:
and associate the identifier with each hardware component of a plurality of hardware components in the computing device such that each hardware component of the plurality of hardware components in the computing device shares the identifier (paras. [0013], [0015]-[0016], [0063], [0069], [0078], [0092]: generating a pocket/identifier by (i.e. associating) combining each hardware characteristic/component of a plurality of unique hardware characteristics in the networked computing device to generate a unique hardware identity/hardware identity information representing all of the hardware characteristics/components (i.e. such that all of the hardware components share/are represented by the same pocket identifier)
wherein the key is transmitted via a network (paras. (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. a network)).
Lin is combinable with Paksoy because both are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lin’s method of generating an identifier associated with each hardware component with the system of Paksoy in order to generate an identifier that is uniquely customized for a set of user hardware and increase the security of the system by ensuring that the identifier cannot be regenerated by an unauthorized person easily by requiring the identifier to be based on multiple unique hardware identifiers of the user device.

Claims 23-26, 28-30, 32-34, 36-37, 39-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) and Lin (US 2009/0259838), as applied to claims 22, 31 and 38, further in view of Narayanan (US 2017/0187695).
	Regarding claims 23, 32 and 39, Paksoy and Lin disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Lin disclose the limitations of claims 23, 32 and 39 as follows:
further comprising: 
the crypto engine to decrypt the wrapped key  (Paksoy, paras. [0078]-[0079], [0087]-[0091], [0143]: modem processor communicates with/integrated with an Apps processor (i.e. management controller) to decrypt the encrypted session key (i.e. wrapped key) with the public key (identifier) in order to recover the session key in response to having transmitted the encrypted session key), the processor further comprising: 
wherein the identifier is distinct to the computing device (Paksoy, paras. [0104], [0106], [0143], [0157]: generate a per-device (i.e. distinct to the computing device) private and public key (i.e. identifier)); 


Paksoy and Lin do not disclose the remaining limitations of claims 23, 32 and 39 as follows:
a communication engine to transmit the identifier to the management controller via a hardware bus in the computing device wherein the identifier is distinct to the computing device, wherein the identifier is generated in response to a reset of the computing device;
However, in the same field of endeavor, Narayanan discloses the remaining limitations of claims 23, 32 and 39 as follows:
a communication engine to transmit the identifier to the management controller via a hardware bus in the computing device (Narayanan, paras. [0016], [0020]-[0021], [0033], [0039]: transmitting private and public key of FRU device as well as nonce1, boot metric data, private key and TPM certificate (i.e. identifiers) from network system engine to platform management controller via a hardware bus in the field replacement unit), wherein the identifier is generated in response to a reset of the computing device (Narayanan, paras. [0038]-[0039]: generating nonces and keys (i.e. identifiers) based upon performing reset of FRU); 
Narayanan is combinable with Paksoy and Lin because all three are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Narayanan’s method of transmitting an identifier to a management controller with the system of Paksoy in order to prevent the creation/use of counterfeit hardware on the computing device.

	Regarding claims 24, 33 and 40, Paksoy, Lin and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 24, 33 and 40 as follows:
Wherein the processor further comprises : 
the service engine 
receive a request to establish secure communication with the management controller (Narayanan, para. [0039]: receiving an attestation request to establish secure communication with the management controller); and 
send a first locality proof challenge to the management controller, wherein the first locality proof challenge is signed with the key (Paksoy, para. [0143]: send a challenge from Modem processor to the Apps processor (i.e. first locality proof challenge), where the challenge is encrypted/signed with the Session key).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

	Regarding claims 25, 34 and 41, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 25, 34 and 41 as follows:
wherein the management controller (Narayanan, paras. [0020]-[0021]: management controller) comprises: 
a communication engine to generate a response to the first locality proof challenge, and a crypto engine to sign the response using the key (Paksoy, para. [0143]: Apps processor generates a response to the challenge from the Modem processor (i.e. to the first locality proof challenge) and signs the response using the session key).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

	Regarding claim 26, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Paksoy discloses the limitations of claim 26 as follows:
The computing device of claim 23, wherein the service engine is further to:
receive a response to the first locality proof challenge from the management controller, and to validate the response to the first locality proof challenge using the key (Paksoy, para. [0143]: receive the response to the challenge from the Apps Processor and validate the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge) using the Session key).

Regarding claim 28, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Paksoy discloses the limitations of claim 28 as follows:
The computing device of claim 23, wherein the service engine is further to establish the secure communication with the management controller in response to validation of the response to the first locality proof challenge (Paksoy, paras. [0143]-[0147]: establishing secure communication with the App processor in response to validating the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge)) (see also Narayanan, paras. [0039], [0043]-[0045]: establishing secure communication with the management controller in response to validating response), wherein the service engine is further to return an error in response to a determination that the response to the first locality proof challenge is not valid (Paksoy, paras. [0056], [0143]: producing an error in response to being unable to validate challenge).

Regarding claims 29, 36 and 43, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Lin and Narayanan disclose the limitations of claims 29, 36 and 43 as follows:
wherein: 
the service engine is further to execute a first instruction by the processor in response to generation of the key (Narayanan, paras. [0023], [0033]-[0034], [0039]: executing instructions in response to generating public key), 
to encrypt the key comprises to encrypt the key using the identifier in response to execution of the first instruction by the processor (Narayanan, paras. [0039], [0043]: executing instructions to encrypt the public key of the FRU device with the second nonce and encrypt the boot metric data with the first nonce, private key and TPM certificate), and 
to transmit the wrapped key comprises to transmit the wrapped key to the management controller (Narayanan, paras. [0033], [0039]: transmit the encrypted/wrapped certificate, first and second nonces and private and public keys to the management controller)  via the network including a sideband network (Lin, paras. [0019], [0045], [0048]-[0049], [0070], [0073], [0075], [0079]: transmitting the encrypted/wrapped decryption key via an out of band communications means (i.e. network including a sideband network), and in response to execution of a second instruction by the processor (Narayanan, paras. [0023], [0033], [0039]: executing instructions by the processor to transmit the encrypted/wrapped certificate, first and second nonces and private and public keys to the management controller).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

Regarding claims 30, 37 and 44, Lin, Paksoy and Narayanan disclose the limitations of the computing device of claim 22, the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 30, 37 and 44 as follows:
wherein: 
the service engine is further to load a platform services enclave using secure enclave support (Narayanan, paras. [0020]-[0021], [0024]: loading platform management services using secure integrated chip of the processor) of the processor (Paksoy, para. [0101]: load platform services using processor), 
to generate the key comprises to generate the key (Paksoy, para. [0124]: generating key) by the platform services enclave (Narayanan, paras. [0033], [0038]-[0039]: generating keys using the platform management services), and 
to transmit the wrapped key to the management controller comprises to transmit the wrapped key to the management controller (Paksoy, para. [0124]: to transmit the encrypted/wrapped key to the App processor) by the platform services enclave (Narayanan, paras. [0033], [0039]: transmitting encrypted/wrapped keys to the management controller using platform management services).
The same motivation to combine utilized in claims 23, 32 and 39 is equally applicable in the instant claim.

Claims 27, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Paksoy (US 2015/0143514) and Lin (US 2009/0259838), as applied to claims 22, 31 and 38, further in view of Narayanan (US 2017/0187695) and Voice (US 2005/0144449).
Regarding claim 27, Lin, Paksoy and Narayanan disclose the limitations of claim 22.
Narayanan discloses the limitations of claim 27 as follows:
The computing device of claim 23, wherein the service engine is further to: 
receive a proof challenge from the management controller (para. [0039]: receive an attestation request challenging authentication of the trusted platform module); 
generate a response to the proof challenge (para. [0039]: generating a response to the attestation challenge); 
sign the response to the proof challenge using the key (para. [0039]: signing the response to the attestation challenge with the key); and 
send the signed response to the management controller (para. [0039]: sending the response to the platform management controller).
The same motivation to combine utilized in claim 23 is equally applicable in the instant claim.
Paksoy, Narayanan and Lin do not explicitly disclose the remaining limitations of claim 27 as follows:
receive a second locality proof challenge from the management controller,
 generate a response to the second locality proof challenge, 
the response to the second locality proof challenge using the key
However, in the same field of endeavor Voice discloses the limitations of claim 27 as follows:
receive a second locality proof challenge from the management controller (paras. [0015], [0049], [0122], [0126] Figs. 25, 27: repeatedly sending challenge with location information (i.e. second locality proof challenge) from the sender unit and having the recipient reply in reverse in the same manner), 
generate a response to the second locality proof challenge (paras. [0122], [0126], Figs. 25, 27: generating a response to the repeated/second challenge containing the location information), 
the response to the second locality proof challenge using the key (paras. [0096], [0098]-[0100], [0102], [0122], [0126], Figs. 18, 19, 21, 28: the response to the repeated/second challenge containing desired sender authentication information comprising a series of letters and numbers (i.e. key) generated from the rows and columns of an article specified in the location information)
Voice is combinable with Paksoy, Narayanan and Lin because all four are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Voice’s method of sending multiple challenges with the system of Paksoy, Narayanan and Lin in order to “prevent an attacker from mounting a brute force attack based on knowledge of only a few of the user's card contents which, for example, may have been obtained using various potential attack mechanisms” (Voice, para. [0122]).

Regarding claims 35 and 42, Lin, Paksoy and Narayanan disclose the limitations of the method of claim 31 and the computer-readable medium of claim 38.
Paksoy and Narayanan disclose the limitations of claims 35 and 42 as follows:
further comprising: 
receiving, via the service engine, a response to the first locality proof challenge from the management controller, and to validate the response to the first locality proof challenge using the key (Paksoy, para. [0143]: receive the response to the challenge from the Apps Processor and validate the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge) using the Session key); 
receiving, via the service engine, a proof challenge from the management controller (Narayanan, para. [0039]: receive an attestation request challenging authentication of the trusted platform module); generating, via the service engine, a response to the proof challenge (Narayanan, para. [0039]: generating a response to the attestation challenge); 
signing, via the service engine, the response to the proof challenge using the key (Narayanan, para. [0039]: signing the response to the attestation challenge with the key); 
sending, via the service engine, the signed response to the management controller (Narayanan, para. [0039]: sending the response to the platform management controller); and 
establishing, via the service engine, the secure communication with the management controller in response to validation of the response to the first locality proof challenge (Paksoy, paras. [0143]-[0147]: establishing secure communication with the App processor in response to validating the response to the challenge which was sent to the Apps processor (i.e. to the first locality proof challenge)) (Narayanan, paras. [0039], [0043]-[0045]: establishing secure communication with the management controller in response to validating response), wherein the service engine is further to return an error in response to a determination that the response to the first locality proof challenge is not valid (Paksoy, paras. [0056], [0143]: producing an error in response to being unable to validate challenge).
The same motivation to combine utilized in claims 32 and 39 is equally applicable in the instant claim.
Paksoy, Narayanan and Lin do not explicitly disclose the remaining limitations of claim 6 as follows:
receive a second locality proof challenge from the management controller,
 generate a response to the second locality proof challenge, 
the response to the second locality proof challenge using the key;
However, in the same field of endeavor Voice discloses the limitations of claim 6 as follows:
receive a second locality proof challenge from the management controller (paras. [0015], [0049], [0122], [0126] Figs. 25, 27: repeatedly sending challenge with location information (i.e. second locality proof challenge) from the sender unit and having the recipient reply in reverse in the same manner), 
generate a response to the second locality proof challenge (paras. [0122], [0126], Figs. 25, 27: generating a response to the repeated/second challenge containing the location information), 
the response to the second locality proof challenge using the key (paras. [0096], [0098]-[0100], [0102], [0122], [0126], Figs. 18, 19, 21, 28: the response to the repeated/second challenge containing desired sender authentication information comprising a series of letters and numbers (i.e. key) generated from the rows and columns of an article specified in the location information).
Voice is combinable with Paksoy, Narayanan and Lin because all four are from the same field of endeavor of providing hardware based security for generating secure communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Voice’s method of sending multiple challenges with the system of Paksoy, Narayanan and Lin in order to “prevent an attacker from mounting a brute force attack based on knowledge of only a few of the user's card contents which, for example, may have been obtained using various potential attack mechanisms” (Voice, para. [0122]).

Prior Art Considered But Not Relied Upon:
Prior art considered but not relied upon includes:
	1) Kreft (US 2014/0108786): tamper-protected hardware comprising a hardware structure called a hardware PUF, wherein the processor of the tamper-protected hardware sends a challenge to the hardware PUF and receives a PUF response. The PUF is verified based upon a challenge response and signature where the challenges may be signed by a Root Certification Authority.  A symmetric key is encrypted with a public key and private key and hashed and then signed with the private key (paras. [0082], [0085], [0202]-[0205], [0373]-[0374], [0377]).

Conclusion
For the above-stated reasons, claims 22-44 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438